er . fo Ue .
Ey Ce Caspar prensa Re- Se aDRM Ment 1-9. Filed 12/08/20 Page 1 of 2
LULA - :

TM THE UNTTED STATES DESTBECT. COURT
___ POR THE. WESTERN DISTRICT OF PEMNSY VARKER

 

 

 

TER EN CE CR ee foo ot
oN. a ee ee Declaraten of

 

 

 

SL Felix, in his official Copacih as Captain, Dasien Elisuoctn- Sau aN
Nicki Moser, nvhis official Caprerty, ac Waren. |

 

 

 

 

 

 

Gwvil Coomplaoit No, 3:

 

 

 

 

 

 

Dasien BiB Bl a

 

 

 

xe have been fica earateg at PCL Loreth SINCE. 3h Qe i® Luce oag0s ee
20260 & have baew Aciusew jm The Special fusing, Uouit Cone) Lam evrrently

eel (4s which Son te SAME wei as all otter prisewses (x AOMIM SIRE

 

— Seseasacioe <. Zam Terence Comeeleg.s. eollia ZeNO. Rave been since UG. 25, 2620 ©

TT have kX periewtag the sAme ing ustioee as Hz Test of the prtsinecs ts The aah

The. lh ‘it “and the. Wat hast singin Ch. the. S HL Carhsfoay. with - WOLKE OUSE,

 

No, psseee cola a priate bs VE mark, _Ne Amengency Pane & o syevens in iw place fe sah —_
Staff of GM LIM SG ANCY 4 NO hima fe MLMOTANOUML, GND conphte ban on —
Possess MG. ANY publ capons er 3 rable, Hh UM. UW of Us HR Subye6 Ft fp Ths. During. ae
a COVDO-19 guttreak which eee tewly | shafee ce ap heas ft 20% - 25 Ne of fhe fmete ce
popula; Aol of this PLILOM, Wis Priben ft 6vererewasn and the i aro ween

 

 

dawnet possibly p cperly itolete mre Quaciwtre prisoners 2 ue fo The ungue

 

 

 

 

 
Case 3:20-cv-00248-CRE Document 1-9 Filed 12/08/20 Page 2 of 2

 

 

 

___ shuchwe of FCL Lovett. Als resp? the SH nro Nevth hve ,/s pH oper floor a
plan which allows All prisoners te sash, sprenn the ywiras unohecken, ecpec’aly a

mee all prisoners must use the stmae faciliBes, Please help us here.

(Ei Bevien Eteuarth D., hereby cerBfy Chat the forage (sis. /s true ead eorex
Pathe best of mo kewileog 2 , Mae the penalty of PrefUrQe nn
__ Cxecuteo at Lereth, PA on (2/6lrere. ce

 

 

 

 

 

 

 

 

 

Lo Poorete :
